         Case 6:20-po-05019-KLD Document 4 Filed 06/02/20 Page 1 of 1

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION
              _____________________________________________

UNITED STATES OF AMERICA,                            6:20-PO-5019-KLD
                                                     CVB Violation No:
                          Plaintiff,                 9137552

             vs.                                     ORDER DISMISSING
                                                     AND VACATING INITIAL
Marc C. Jacobson,                                    APPEARANCE

              __________D_e_f_e_n_d_a_n_t.___________________________

      The United States of America has moved to dismiss this matter without

prejudice. Accordingly,

      IT IS ORDERED that this case is DISMISSED without prejudice.

      IT IS FURTHER ORDERED that the initial appearance set for June 4, 2020,

at 11:00 am is VACATED.

      The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney’s Office, the Defendant, and to the Central Violations Bureau. CVB is

directed to enter NC as the disposition code in this matter.

             DATED this 3 rd day of June,
                                     une, 2020.




                                       Kathleen L
                                                L. DeSot
                                                       to
                                                   DeSoto
                                       United States Magistrate Judge




ORDER DISMISSING AND VACATING
INITIAL APPEARANCE                        1
